                  Case 18-50489-CSS        Doc 309     Filed 12/19/20     Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                               Chapter 11

 MAXUS ENERGY CORPORATION, et al,                     Case No. 16-11501 (CSS)
                                                      (Jointly Administered)
                      Debtors.


 MAXUS LIQUIDATE TRUST,

                      Plaintiff,

          -against-

 YPF S.A., YPF INTERNATIONAL S.A.,
 YPF HOLDINGS, INC., CLH HOLDINGS,                    Adv. Proc. No. 18-50489 (CSS)
 INC., REPSOL, S.A., REPSOL
 EXPLORACIÓN, S.A., REPSOL USA
 HOLDINGS CORP., REPSOL E&P USA,
 INC., REPSOL OFFSHORE E&P USA,
 INC., REPSOL E&P T&T LIMITED, and
 REPSOL SERVICES CO.,

                      Defendants.



                              DECLARATION OF JOHN j. KUSTER

     I, John J. Kuster, pursuant to 28 U.S.C. § 1746, declare as follows:

    1.            Since 1999,1 have been a partner at Sidley Austin LLP ("Sidley"). As a partner

at Sidley, I specialize in commercial litigation and disputes as well as government litigation and

investigations.

    2.            Along with other attorneys at Sidley, I represent YPF S.A., YPF International

S.A., YPF Holdings, Inc., and CLH Holdings, Inc. (collectively, “YPF”), defendants in Maxus

Liquidating Trust v. YPF S.A. et al. (“Maxus Litigation”). The below declaration is based on my

own personal knowledge, my review of Sidley files and records, and my conversations with
               Case 18-50489-CSS          Doc 309         Filed 12/19/20   Page 2 of 4



other personnel at Sidley. By providing these statements and the information contained therein, I

do not intend to waive, and, to the contrary, I intend to preserve, all applicable privileges under

all applicable law, including but not limited to the attorney-client privilege and the work product

doctrine.

   3.          I worked with Jessica Boelter, then a partner in the Restructuring group at Sidley,

on the Maxus Litigation. Ms. Boelter billed over 300 hours in connection with this matter.

   4.          Ms. Boelter was involved in negotiating the engagement letter between Sidley and

YPF. Her work later included planning and executing YPF’s motion to dismiss, and she

attended oral argument on that motion in Delaware in January 2019. In May 2019, Ms. Boelter

attended the hearing before this Court concerning the use of depositions from related litigation in

New Jersey, and she discussed strategic and other concerns with Sidley attorneys in connection

with that hearing.

    5.         During her time working on the Maxus Litigation, Ms. Boelter was a senior

restructuring partner at Sidley. Although the extent of Ms. Boelter’s involvement in the matter

varied over time, Ms. Boelter worked on, supervised work on, and/or was privy to internal

discussions concerning:

            a. drafting the motion to dismiss the Adversary Complaint and preparing YPF’s

               initial disclosures‫؛‬

            b. document collection, document review, privilege deteminations, and other

               discovery matters‫؛‬

            c. the possibility of a motion to withdraw the reference and consideration of the

               merits of seeking another forum‫؛‬

            d. the tactics of White & Case LLP (،،White & Case”) in this litigation‫؛‬



                                                 -2   -
                Case 18-50489-CSS          Doc 309      Filed 12/19/20     Page 3 of 4



           e. developing YPF’s overall litigation strategy;

           f.   YPF’s disclosures pursuant to U.S. securities laws;

           g. the engagement of local counsel;

           h. corporate law considerations related to the case;

           i.   the possibility of settlement or other out-of-court resolution of the case;

           j.   discussions concerning litigation status; and

           k. potential expert issues.

   6.           When James Conlan left Sidley in June 2020, Ms. Boelter remained the senior

Sidley restructuring partner on the Maxus Litigation.

   7.           Ms. Boelter never formally withdrew her appearance as counsel for the YPF

Defendants prior to the time she left Sidley and joined White & Case.

   8.           On September 12, 2020,1 told Germán Fernández Lahore, YPF’s senior internal

counsel, that Ms. Boelter planned to leave Sidley for White & Case, the firm that represents the

Maxus Liquidating Trust in the Maxus Litigation. At this time, I also informed Mr. Fernández

Lahore that Ms. Boelter was engaged to be married to Thomas Lauria, Global Head of White &

Case’s Financial Restructuring and Insolvency Practice.

   9.           On October 1, 2020, Sidley restructuring partner Bojan Guzina and bankruptcy

litigator Michael Andolina also left Sidley and joined White & Case. Later in 2020, Sidley

restructuring partner Andrew O’Neill, as well as restructuring associates Matthew Linder and

Blair Warner, and counsel Laura Baccash, also left Sidley and joined White & Case.




        I declare under penalty of perjury under the laws of the United States of America that the




                                                  -3-
               Case 18-50489-CSS   Doc 309   Filed 12/19/20        Page 4 of 4



foregoing is true and correct.



 Dated: December 17, 2020
        Pelham, New York




                                                              J٠       /. Küster




                                       -4-
